Jones v 30 Park Place Hotel LLC (2019 NY Slip Op 09357)





Jones v 30 Park Place Hotel LLC


2019 NY Slip Op 09357


Decided on December 26, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 26, 2019

Renwick, J.P., Manzanet-Daniels, Oing, Singh, González, JJ.


10634 156753/16

[*1] Jeffrey W. Jones, Sr., Plaintiff-Appellant,
v30 Park Place Hotel LLC, et al., Defendants-Respondents.


Pollack, Pollack, Isaac & DeCicco, LLP, New York (Jillian Rosen of counsel), for appellant.
Harrington, Ocko & Monk, LLP, White Plains (Adam G. Greenberg of counsel), for respondents.

Order, Supreme Court, New York County (Lynn R. Kotler, J.), entered March 25, 2019, which, to the extent appealed from as limited by the briefs, granted defendants' motion for summary judgment dismissing the Labor Law § 200 and common-law negligence claims and the Labor Law § 241(6) claim predicated on Industrial Code § 23-1.7(e)(1), unanimously affirmed, without costs.
Plaintiff testified that while stepping backward with a wheelbarrow, he tripped over a piece of plywood nailed to the floor of the construction site, apparently to cover a hole. Plaintiff's Labor Law § 241(6) claim was correctly dismissed, because the area where plaintiff tripped and fell was an open area and not a "passageway" within the meaning of Industrial Code (12 NYCRR) § 23-1.7(e)(1) (see Purcell v Metlife Inc., 108 AD3d 431, 432 [1st Dept 2013]; see also Canning v Barneys N.Y., 289 AD2d 32, 34 [1st Dept 2001]).
The Labor Law § 200 and common-law negligence claims were correctly dismissed because defendants neither controlled or directed plaintiff's work nor had notice of the allegedly defective condition of the work site (see Cappabianca v Skanska USA Bldg. Inc., 99 AD3d 139, 143-144 [1st Dept 2012]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 26, 2019
CLERK